Appeal from a judgment of the Ontario County Court (William F. Kocher, J.), rendered May 13, 2009. The judgment convicted defendant, upon his plea of guilty, of attempted rape in the first degree.
Now, upon reading and filing the stipulation discontinuing appeal signed by defendant on January 20, 2011 and by the attorneys for the parties on February 10 and March 10, 2011,
It is hereby ordered that said appeal is unanimously dismissed upon stipulation. Present—Scudder, P.J., Smith, Lindley, Green and Gorski, JJ.